Citation Nr: 9906918	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-39 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for chronic 
pyelonephritis with renal cysts of the right kidney and 
partial nephrectomy with polycystic kidney disease and 
hypertension, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 through 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In a March 1995 rating decision, the RO denied service 
connection for back and knee problems as secondary to 
service-connected polycystic kidney disease.  In a May 1995 
statement by the veteran she clarified that she was not 
claiming that her knee and back problems were caused by 
polycystic kidney disease, but rather than because of the 
kidney disease she was limited in the taking of medications 
that could give her pain relief.  In a March 1997 Board 
remand, it was noted that her statements had raised the issue 
of service connection for knee and back problems as secondary 
to her kidney disease based on aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  After the development requested in 
the remand was accomplished, the RO finally adjudicated the 
issue of secondary service connection on the basis of 
aggravation in a January 1999 rating decision.  Specifically, 
claims for a low back disorder or a left knee disorder due to 
inability to take medication due to her service-connected 
kidney disease were denied.  As no notice of disagreement has 
been submitted with these determination, these issues are not 
before the Board.   


REMAND

It is contended that a rating in excess of 30 percent is 
warranted for chronic pyelonephritis with renal cysts of the 
right kidney and partial nephrectomy with polycystic kidney 
disease and hypertension.  

At a January 1999 personal hearing, the veteran submitted 
additional VA records dated from March 1998 through January 
1999, to include computerized tomography scans of the pelvis 
and abdomen.  The most recent records were laboratory results 
from January 1999.  It was noted at the hearing that the 
veteran was submitting these records.  She said that there 
was also a consultation report among the most recently dated 
records, but that she was unable to obtain it as there was, 
apparently, some computer problem.  She indicated that she 
went in for a renal function check-up about every six months.  

A remand of the case is necessary.  The RO should attempt to 
obtain the above referenced consultation report and associate 
it with the claims file.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the Secretary and the Board, and must be obtained if the 
material could be determinative of the claim.).  

In view of the foregoing, the case is REMANDED to the RO for 
the following action:  

The RO should seek to obtain and 
associate with the claims folder the 
consultation report regarding the 
appellant's service-connected kidney 
disorder dated in late 1998 or early 1999 
from the Tucson VA Medical Center.  Any 
additional treatment records not already 
of record showing treatment for the 
veteran's kidney disease and associated 
problems should be obtained and 
associated with the record.  

Thereafter, the RO should review the claim for an increased 
evaluation for chronic pyelonephritis with renal cysts of the 
right kidney and partial nephrectomy with polycystic kidney 
disease and hypertension.  If is the claim is denied, the 
veteran and her representative should be issued a 
supplemental statement of the case and given an opportunity 
to respond.  Then, the case should be returned to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






